DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 (a breast-supporting garment having a chainmail structure, as in Figs. 6-10), Subspecies B (a bracing that extends along a majority of the breast sheath, as in Fig. 2B), and Group II (a back closure), in the reply filed on June 15, 2022 is acknowledged.  The traversal is on the ground(s) that a) there is no clear patentable distinction between a “solid material/fabric” and a fabric made from a chainmail structure in relation to Species 1 and 2, b) the specification describes wherein the garment can have a customized feature and therefore Subspecies A and Subspecies B do not constitute distinct subspecies, and c) the specification describes wherein the closure mechanism can be located in the rear, under either arm, between the breasts, and therefore the different closure mechanism locations do not describe constitute distinct groups.
In response to Applicant’s argument a) and in view of paragraphs 0020 and 0050 of the specification (which clarify that the disclosed “solid material” refers to the bracing of the breast cup and not an overall fabrication of the garment), the Examiner hereby withdraws the restriction/election requirement between Species 1 and Species 2.
However, Applicant’s remaining arguments b) and c) are not found persuasive because the subspecies and groups have been found to be mutually exclusive, and the distinct subspecies/groups would require different search queries. Furthermore, the mutually exclusive subspecies/groups could result in different prior art references being applied against different claims directed to the various subspecies/groups.
Applicant is reminded that upon allowance of any generic independent claim, any claims directed to withdrawn subspecies/groups may be considered for rejoinder as long as they do not contradict the independent claim.
The requirement between Subspecies A-B and Groups I-II is still deemed proper and is therefore made FINAL.
Claims 1-17 are presented for examination below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“wherein the elastic is disposed below the breast sheath” (claim 12)
“wherein the elastic is disposed alongside the breast sheath” (claim 13)
“the elastic is disposed between the breast sheath and the second breast sheath” (claim 14)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “garment 400” at the end of paragraph 0060 should read “garment 500.”  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“A garment supporting a breast load comprising…” should read “A garment configured to support a breast load, the garment comprising…” to enhance clarity
“the wearer’s breast” should read “a breast of a wearer,” to enhance clarity and provide proper antecedent basis
“an underside of a breast” should read “an underside of the breast,” to enhance clarity and maintain proper antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites the limitation “wherein the bracing conforms to the ribcage in a horizontal direction and conforms to an underside of a breast in a vertical direction.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain language such as “configured to” (e.g., “wherein the bracing is configured to conform to the ribcage in a horizontal direction and is configured to conform to an underside of the breast in a vertical direction”) to direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself. 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites the limitation “wherein the bracing is disposed within the breast sheath dependent upon the breast load.” The limitation is indefinite, as it is unclear how the term “dependent upon the breast load” changes how/if the bracing is disposed within the breast sheath. It is unclear what structure is included or excluded by the claim limitation. As such, the metes and bounds of the claim limitation cannot be readily ascertained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-10, and 17 (regarding claim 10, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PG Pub 2011/0281498) in view of Liu (herein Liu’ 181)(US PG Pub 2012/0184181), further in view of Fildan et al. (herein Fildan)(US Patent No. 6,793,556).
	Regarding claim 1, Liu discloses a garment supporting a breast load (breast-supporting garment/brassiere of Fig. 1) comprising: 
a ribcage enclosure (2) for encircling a ribcage (when fasteners parts 5 are engaged; see Fig. 1 and paragraph 0027), the ribcage enclosure having a length (generally measured along right-left direction of Fig. 1), a width (generally measured along top-bottom direction of Fig. 1), a lower edge (bottom edge of 2), an upper edge (top edge of 2), a first end (adjacent left fastener 5), a second end (adjacent right fastener 5), and a thickness (defined by a thickness of the material forming the ribcage enclosure); 
the ribcage enclosure further comprising a breast sheath (20) integral with the ribcage enclosure (see Fig. 1 and paragraphs 0023-0026), wherein the breast sheath is sized and shaped to receive the wearer's breast (see Fig. 1 and paragraphs 0002 and 0023); and 
a closure (5; see Fig. 1 and paragraph 0027).
Liu substantially discloses the invention as claimed above but fails to disclose wherein the breast sheath further comprises a bracing integrally formed therein, wherein the bracing conforms to the ribcage in a horizontal direction and conforms to an underside of a breast in a vertical direction.
However, Liu ‘181 teaches a breast sheath (600) for a breast-supporting garment (see Figs. 3-6 and paragraphs 0002, and 0056, and 0067-0068), the breast sheath comprising a bracing (200) integrally formed therein (see Figs. 3-6 and paragraphs 0064-0068), wherein the bracing conforms to the wearer’s ribcage in a horizontal direction and conforms to an underside of the wearer’s breast in a vertical direction (see Figs 3, 4, 5A and paragraphs 0056-0064; bracing 200 has lower and upper portions that are respectively configured to conform to the wearer’s ribcage in a horizontal direction and to an underside of the wearer’s breast in a vertical direction), so as provide enhanced breast support while maintaining wearer comfort (see paragraph 006, 0056, and 0062-0064).
Therefore, based on Liu ‘181’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Liu’s breast sheaths to each include a bracing integrally formed therein, wherein the bracing conforms to the ribcage in a horizontal direction and conforms to an underside of a breast in a vertical direction; as doing so would provide enhanced breast support while maintaining wearer comfort.
Liu also fails to disclose wherein the closure is disposed within the thickness of the first end and the second end for an abutting connection of the first end and second end. Instead, Liu discloses a conventional overlapping fastener closure (5, see Fig. 1 and paragraph 0027).
However, Fildan teaches a closure system (16, 17, 21, 22) for a brassiere (see column 1, lines 32-46), wherein the closure (21, 22) is disposed within the thickness of a first end (16) and an interfacing second end (17) of the brassiere, for an abutting connection of the first end and second end (see Figs. 7-8 and 10 and column 2, line 60 – column 3, line 46), so as to provide a brassiere closure system that is secure, non-bulky, and substantially invisible from the outside of the brassiere (see column 1, lines 6-46 and column 3, lines 36-46).
Therefore, based on Fildan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Liu’s overlapping closure to be an abutting closure, such that the closure is disposed within the thickness of the first end and the second end for an abutting connection of the first end and second end; as doing so would provide a closure system that is secure, non-bulky, and substantially invisible from the outside of the garment. 
Furthermore, the Examiner notes that Applicant has not provided any criticality for the closure specifically being an abutting closure (rather than an overlapping closure), stating in paragraph 0036 of the instant specification wherein: “It should be appreciated that, in other implementations, any suitable closure mechanisms (e.g., snap fit structures, zippers, hooks and eyes, magnets, clasps, buckles, tab inserts, toggles, ball joints, anchor shackles, button clasps, and the like) creating a secure abutted or overlapped closure may be utilized.”

Regarding claim 2, the modified garment of Liu (i.e., Liu in view of Liu ‘181 and Fildan) is further disclosed wherein the ribcage enclosure (2 of Liu) comprises a second breast sheath (30 of Liu) integral with the ribcage enclosure (see Fig. 1 and paragraphs 0023-0026 of Liu).

Regarding claim 6, the modified garment of Liu (i.e., Liu in view of Liu ‘181 and Fildan) is further disclosed wherein at least a portion of the breast sheath (20 of Liu as modified above) comprises a solid material (200 of Liu ‘181, which is made of a solid polymer material, see paragraphs 0057-0061 of Liu ‘181).

Regarding claim 7, the modified garment of Liu (i.e., Liu in view of Liu ‘181 and Fildan) is further disclosed wherein the solid material comprises the bracing (200 of Liu ‘181, see paragraphs 0057-0061 of Liu ‘181 and rejection of claim 6 above).

Regarding claim 8, the modified garment of Liu (i.e., Liu in view of Liu ‘181 and Fildan) is further disclosed wherein the bracing (200 of Liu ‘181) varies in thickness (see at least Fig. 6 and paragraph 0059 of Liu ‘181).

Regarding claim 9, Liu, Liu ‘181, and Fildan together teach the limitations of claim 6, as discussed above. 
Regarding the limitation “wherein the bracing is sized dependent upon the breast load,” Liu ‘181 teaches a bracing (200) that is sized accordingly to the breast cup into which is it integrated (see Figs. 3-4 and paragraphs 0067-0068 of Liu ‘181) and is therefore capable of being sized dependent upon the breast load (which is directly correlated with the size of the breast cup). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Regarding claim 10, Liu, Liu ‘181, and Fildan together teach the limitations of claim 6, as discussed above. 
Regarding the limitation “wherein the bracing is disposed within the breast sheath dependent upon the breast load,” Liu ‘181 teaches a bracing (200) that is sized accordingly to the breast cup/sheath into which is it integrated (see Figs. 3-4 and paragraphs 0067-0068 of Liu ‘181) and is therefore capable of being disposed within the breast sheath dependent upon the breast load (which is directly correlated with the size of the breast cup). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Regarding claim 17, the modified garment of Liu (i.e., Liu in view of Liu ‘181 and Fildan) is further disclosed wherein garment (bra of Liu) is fabricated as one piece (see at least paragraph 0025 of Liu).
It is noted that the recitation of “via additive manufacturing” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Liu ‘181, and Fildan, as applied to claim 1 above, in view of Roberts (US Patent No. 368,241) and Lars-Jos (US Patent No. 4,802,242). 
Regarding claim 3, Liu, Liu ‘181, and Fildan together teach the limitations of claim 1, as discussed above, but fail to further teach wherein at least a portion of the ribcage enclosure comprises a chainmail structure.
However, Roberts teaches a torso-encircling garment (see at least Figs. 1-4), wherein at least a portion of the garment configured to enclose the wearer’s ribcage comprises a reinforced chainmail-like mesh structure (see Figs. 1-5, 9, and 11; page 1, lines 1-40; and page 2, lines 46-85), so as to support the body and provide a desired shaping or corrective action to the body (see page 1, lines 1-40; page 2, lines 46-85; and page 3, lines 10-79).
Furthermore, Lars-Jos teaches a torso-encircling garment (2, see Figs. 21a-21c and column 5, lines 31-68), wherein at least a portion of the garment configured to enclose the wearer’s ribcage comprises a chainmail structure (see Figs. 21a-21c; column 1, lines 8-44; and column 5, lines 31-68); so as to provide enhanced protection to the body of the wearer (see column 7, lines 16-21).
Therefore, based on Roberts’ and Lars-Jos’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Liu’s garment wherein at least a portion of the ribcage enclosure comprises a chainmail structure; as doing so would support the wearer’s body and provide a desired shaping or corrective action to the body, and/or would provide enhanced protection to the body.

Regarding claim 4, the modified garment of Liu (i.e.., Liu in view of Liu ‘181, Fildan, Roberts, and Lars-Jos) is further disclosed wherein the ribcage enclosure comprises a chainmail structure (see Figs. 1-5, 9, and 11; page 1, lines 1-40; and page 2, lines 46-85 of Roberts; Figs. 21a-21c; column 1, lines 8-44; and column 5, lines 31-68 of Lars-Jos; and rejection of claim 3 above).
It is noted that the recitation of “fabricated via additive manufacturing” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Regarding claim 5, Liu, Liu ‘181, and Fildan together teach the limitations of claim 1, as discussed above, but fail to further teach wherein at least a portion of the breast sheath comprises a chainmail structure.
However, Roberts teaches a torso-encircling garment (see at least Figs. 1-4), wherein at least a portion of the garment configured to cover the wearer’s breasts comprises a reinforced chainmail-like mesh structure (see Figs. 1-5, 9, and 11; page 1, lines 1-40; and page 2, lines 46-85), so as to support the body and provide a desired shaping or corrective action to the body (see page 1, lines 1-40; page 2, lines 46-85; and page 3, lines 10-79).
Furthermore, Lars-Jos teaches a torso-encircling garment (2, see Figs. 21a-21c and column 5, lines 31-68), wherein at least a portion of the garment configured to cover the wearer’s breasts comprises a chainmail structure (see Figs. 21a-21c; column 1, lines 8-44; and column 5, lines 31-68); so as to provide enhanced protection to the body of the wearer (see column 7, lines 16-21).
Therefore, based on Roberts’ and Lars-Jos’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Liu’s garment wherein at least a portion of the breast sheath comprises a chainmail structure; as doing so would support the wearer’s body and provide a desired shaping or corrective action to the body, and/or would provide enhanced protection to the body.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Liu ‘181, Fildan, Robert, and Lars-Jos, as applied to claim 3 above, in view of Ziegler (US Patent No. 5,511,241).
	Regarding claim 11, Liu, Liu ‘181, Fildan, Robert, and Lars-Jos together teach the limitations of claim 3, as discussed above, but fail to further teach elastic disposed within the chainmail structure to dampen motion of the chainmail structure.
	However, Ziegler teaches a torso-covering garment made of a chainmail structure (see Figs. 2-3 and column 4, lines 43-55), wherein the garment includes an elastic material (26) disposed within the chainmail structure (22, 24) to dampen motion of the chainmail structure (see Figs. 2-3 and column 3, line 13 – column 4, line 42), so as to provide the chainmail structure with enhanced flexibility and elasticity, for ease of wear and comfort (see column 1, line 60 – column 2, line 30 and column 4, line 40 – column 5, line 7).
	Therefore, based on Ziegler’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Liu’s garment to include elastic disposed within the chainmail structure to dampen motion of the chainmail structure; as doing so would provide the chainmail structure with enhanced flexibility and elasticity, for ease of wear and comfort.

	Regarding claim 12, the modified garment of Liu (i.e., Liu in view of Liu ‘181, Fildan, Robert, Lars-Jos, and Ziegler) is further disclosed wherein the elastic (26 of Ziegler) is disposed below the breast sheath (see column 2, lines 1-13 and column 4, lines 43-55; Ziegler teaches wherein a pre-impregnated fabric may be formed and used to construct a torso-covering garment such as an apron; as such the garment/apron would include elastic material 26 throughout the garment, which includes an area disposed below the breast sheath 20 of Liu’s modified garment; the Examiner notes that claim 12 as currently recited does not limit the elastic to only the portion below the breast sheath).

	Regarding claim 13, the modified garment of Liu (i.e., Liu in view of Liu ‘181, Fildan, Robert, Lars-Jos, and Ziegler) is further disclosed wherein the elastic (26 of Ziegler) is disposed alongside the breast sheath (see column 2, lines 1-13 and column 4, lines 43-55; Ziegler teaches wherein a pre-impregnated fabric may be formed and used to construct a torso-covering garment such as an apron; as such the garment/apron would include elastic material 26 throughout the garment, which includes an area disposed alongside the breast sheath 20 of Liu’s modified garment; the Examiner notes that claim 13 as currently recited does not limit the elastic to only the area alongside the breast sheath).

	Regarding claim 14, the modified garment of Liu (i.e., Liu in view of Liu ‘181, Fildan, Robert, Lars-Jos, and Ziegler) is further disclosed to comprise a second breast sheath (30 of Liu), wherein the elastic (26 of Ziegler) is disposed between the breast sheath and the second breast sheath (20, 30 of Liu; see column 2, lines 1-13 and column 4, lines 43-55; Ziegler teaches wherein a pre-impregnated fabric may be formed and used to construct a torso-covering garment such as an apron; as such the garment/apron would include elastic material 26 throughout the garment, which includes an area between the breast sheaths 20, 30 of Liu’s modified garment; the Examiner notes that claim 14 as currently recited does not limit the elastic to only the area between the breast sheaths).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Liu ‘181, and Fildan, as applied to claim 1 above, in view of Burkhart-Day et al. (herein Burkhart)(US PG Pub 2020/0281329). 
	Regarding claim 15, Liu, Liu ‘181, and Fildan together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the closure comprises magnetic material disposed within the thickness of the first end and the second end. Instead, Fildan teaches wherein the closure (21, 22) disposed within the thickness of the first end (16) and the second end (17) is a clasp-type closure (see Figs. 7-8 and 10 and column 2, line 60 – column 3, line 46).
However, Burkhart teaches a garment closure system (10; see Fig. 1 and paragraph 0076; Burkhart teaches wherein closure system 10 may be used in a variety of applications such as clothing), wherein the closure comprises magnetic material (40a, 40b) disposed within the thickness of respective first and second ends of two connecting portions (interfacing ends of 35, 36) of the garment for an abutting connection of the first and second ends (see Fig. 1 and paragraphs 0042-0046), so as to provide easy closure and opening of the first and second ends by drawing the first and second ends together or apart (see paragraphs 0003 and 0076-0079).
Therefore, based on Burkhart’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Liu’s garment to include a magnetic closure instead of a clasp-type closure, such that the closure would comprise magnetic material disposed within the thickness of the first end and the second end; as doing so would provide easy closure and opening of the first and second ends by drawing the first and second ends together or apart.

Claim 16, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Liu ‘181, and Fildan, as applied to claim 1 above, in view of Hensley (US Patent No. 1,031,069).
Regarding claim 16, Liu, Liu ‘181, and Fildan together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the closure comprises a plurality of ball inserts and alternating socket receptors integrally formed along at least one of the first end or the second end. Instead, Fildan teaches wherein the closure (21, 22) formed along the first end (16) and the second end (17) is a clasp-type closure (see Figs. 7-8 and 10 and column 2, line 60 – column 3, line 46).
However, Hensley teaches a breast-supporting garment (see Figs. 1-4) having two connecting pieces (1, 8) connected by a ball-socket closure comprising a plurality of ball inserts (9) and alternating socket receptors (7) formed along first and second ends of the connecting pieces (see Figs. 1-4 and page 1, lines 64-80, note that the ball/socket fastener pieces 9, 7  alternate across the first and second ends), so as to provide a quick and secure attachment (see page 1, lines 64-80).
Therefore, based on Hensley’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Liu’s garment to include a ball-socket type closure instead of a clasp-type closure, such that the closure would comprise a plurality of ball inserts and alternating socket receptors integrally formed along at least one of the first end or the second end, as doing so would provide a quick and secure attachment.
Furthermore, such a modification would be nothing more than a simple substitution of one known fastener type for another, wherein the fasteners perform an equivalent function of releasably connecting two garment pieces. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. The Examiner notes that Applicant has not provided any criticality for the closure specifically being a ball-socket type closure, stating in paragraph 0036 of the instant specification wherein: “It should be appreciated that, in other implementations, any suitable closure mechanisms (e.g., snap fit structures, zippers, hooks and eyes, magnets, clasps, buckles, tab inserts, toggles, ball joints, anchor shackles, button clasps, and the like) creating a secure abutted or overlapped closure may be utilized.”
In regards to the limitation “integrally formed” as discussed above, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 396, 328 (CCPA 1973).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Ketchum et al. (herein Ketchum)(US PG Pub 2017/0281367) teaches a mesh breast prosthesis made via additive manufacturing; and Powell et al. (herein Powell)(US Patent No. 6,447,365) teaches a brassiere including breast cups with supportive bracing inserts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732